Citation Nr: 0108578	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-08 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased disability evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 50 
percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from July 1967 to July 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
St. Paul, Minnesota (RO) which granted service connection for 
PTSD and assigned a 50 percent evaluation.


REMAND

A preliminary review of the evidence discloses that the 
veteran was afforded a VA examination in connection with his 
claim for service connection for PTSD in September 1999.  A 
report of that examination is associated with the claims 
file. Although the examination report discusses the 
psychological testing and evaluation necessary to diagnose 
the veteran, the examination report does not appear to 
include a mental status examination or contain the clinical 
findings necessary to evaluate the veteran's disability under 
the Schedule for Rating Disabilities, and more specifically 
under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Instead, the 
VA examination appears to have been conducted primarily for 
the purpose of testing in order to diagnose the veteran with 
PTSD.  As such, the Board finds that the veteran should be 
afforded an additional examination by a psychiatrist to 
determine the veteran's current disability level.

Additionally, there are currently no treatment records 
relating to the veteran's PTSD associated with the veteran's 
claims file.  It is unclear from a review of the record 
whether the veteran has sought any treatment for his PTSD.  
If so, those records would be relevant to the veteran's claim 
for an increased rating, and should be associated with his 
claims file.

Lastly, while the veteran's appeal was pending, there was a 
significant change in the law pertaining to veteran's 
benefits.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This legislation is applicable 
to the appellant's claim.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991).  However, the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000.  
 
Therefore, it is the Board's opinion that in order to give 
the veteran every consideration with respect to the current 
appeal, further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO is requested to review the 
entire file and undertake any development 
necessary to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 (2000).  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers 
who provided him with treatment for PTSD.  
After obtaining any necessary 
authorization, the RO should obtain and 
associate those records with the claims 
file.

3.  The veteran should be afforded a 
psychiatric examination by a psychiatrist 
to ascertain the severity and 
manifestations of his PTSD.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail and to assign 
an Axis V diagnosis (Global Assessment of 
Functioning Scale score), consistent with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders, and explain what the 
assigned score represents.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2000), copies of all pertinent 
records in the veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the 
examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this remand is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




